Citation Nr: 1545266	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  11-11 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an effective date prior to July 30, 2009 for service connection for a scar with disfigurement, status post nasal laceration.

2.  Entitlement to an effective date prior to July 30, 2009 for service connection for a painful scar, status post nasal laceration.

3.  Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from October 1970 to September 1972.

This appeal comes to the Board of Veterans' Appeals (Board) from November 2009, September 2010, and April 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  A claim for service connection for a nasal scar was received in July 2009.  The November 2009 rating decision granted service connection for scar with disfigurement and painful scar, status post nasal laceration and assigned 10 percent initial disability ratings, effective July 30, 2009 (the date the claim for service connection was received by VA).  

A claim for service connection for headaches was received in February 2010.  The September 2010 rating decision denied service connection for headaches.  The Veteran filed a notice of disagreement with the denial of service connection for headaches and the effective date assigned for the status post nasal laceration scars.  The April 2011 rating decision continued to deny effective dates prior to July 30, 2009 for service connection for the status post nasal laceration scars.  A statement of the case was issued in April 2011 and the Veteran filed a timely substantive appeal (on a VA Form 9) perfecting the issues on appeal.

In August 2011, the Veteran submitted additional VA treatment records (dated in July 2011) with a written statement waiving agency of original jurisdiction (AOJ) consideration of the additional evidence.  As such, the Board may consider the evidence in the first instance.  

The issue of service connection for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ. 



FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for a nasal scar that was received by VA on July 30, 2009.

2.  A November 2009 rating decision granted service connection for scar with disfigurement and painful scar, status post nasal laceration and assigned an effective date of July 30, 2009.

3.  No claim for service connection for a nasal scar was received prior to July 30, 2009.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to July 30, 2009 for the award of service connection for a scar with disfigurement, status post nasal laceration have not been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.326(a), 3.400 (2015).

2.  The criteria for an effective date prior to July 30, 2009 for the award of service connection for a painful scar, status post nasal laceration have not been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.326(a), 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  The Board is remanding the issue of service connection for headaches for further development.  With respect to the appeal for earlier effective dates, resolution of these issues turns on the law as applied to the undisputed facts regarding the date of receipt of claim and date entitlement arose.  As the effective date issues turn on a matter of law, further assistance, such as the further procurement of records, would not assist the Veteran with the appealed issues.  Consequently, no further notice or development under the VCAA is warranted with respect to these issues.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).    

Earlier Effective Date for Status Post Nasal Laceration Scars

An award of direct service connection will be effective on the day following separation from active military service or the date on which entitlement arose if the claim is received within one year of separation from service.  Otherwise, except as specifically provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit and VA is required to identify and act on informal claims for benefits.  38 C.F.R.         §§ 3.1(p), 3.155(a) (2015); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Pursuant to 38 C.F.R. § 3.155, any communication or action indicating intent to apply for one or more VA benefits, including statements from a veteran's duly authorized representative, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2015).

The Veteran asserts that the RO should have assigned an earlier effective date than July 30, 2009 for the award of service connection for the scar with disfigurement and painful scar, status post nasal laceration.  Specifically, in a September 2010 notice of disagreement, the Veteran contended that he filed an initial service connection claim for a "cut on [his] nose" in 1993 or 2003, but that, because the disability was listed as a "cut" and not a scar, the claim was denied. 

The Veteran submitted an original claim for service connection for a nasal scar that was received by VA on July 30, 2009.  This claim was granted by the RO in a November 2009 rating decision, which granted service connection for a scar with disfigurement and painful scar, status post nasal laceration effective July 30, 2009.

The Board finds that there was no correspondence received by VA prior to July 30, 2009 that can be construed as a claim for service connection for a nasal scar.  The earliest evidence of any kind associated with the act or intention of filing a claim for service connection for a nasal scar is the July 30, 2009 written statement from the Veteran.  On an April 1993 informal claim for service connection (the first correspondence from the Veteran with regard to any claim for service connection received by VA), the Veteran specifically requested service connection for eye and sinus problems and did not request service connection for a nasal scar or even mention the existence of a nasal scar.  

On a June 1993 application for compensation (on a VA Form 21-526), the Veteran filed a formal claim for service connection for two sinus operations that damaged the nerves in his eyes, but again did not request service connection for a nasal scar or even mention the existence of a nasal scar.  On a July 2003 application for compensation (on a VA Form 21-526), the Veteran filed a claim for service connection for depression, but did not request service connection for a nasal scar or even mention the existence of a nasal scar.

Service treatment records note a laceration of the nose in July 1972; however, the Board finds this notation cannot be considered an informal claim for service connection because it does not reflect intent on the part of the Veteran to apply for VA benefits.  An informal claim must identify the benefit sought; the mere reference in medical treatment records to a disability is not a claim.  See 38 C.F.R.	 § 3.155 (2015); see also Dunson v. Brown, 4 Vet. App. 327, 330 (1993) (an informal claim must identify the benefit sought); Ellington v. Nicholson, 22 Vet. App. 141 (2007) (in the absence of a sufficient manifestation of an intent to apply for benefits for a particular disease or injury, a document providing medical information in and of itself is not an informal claim for VA benefits).  As such, there is no evidence in the record to establish a date of claim that is earlier than the date VA received the claim.

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  In this case, the evidence, both lay and medical, shows that the Veteran separated from active service in September 1972, he did not file a claim for service connection for a nasal scar within one year of separation, he first filed the claim for service connection for a nasal scar on July 30, 2009, and an effective date of July 30, 2009 for the grant of service connection for a scar with disfigurement and painful scar, status post nasal laceration was assigned.  On these facts, because the earliest effective date legally possible has been assigned, and no effective date for the award of service connection earlier than July 30, 2009 is assignable, the appeal for an earlier effective date is without legal merit and must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  For these reasons, the Board finds that an effective date prior to July 30, 2009 for the award of service connection for a scar with disfigurement and painful scar, status post nasal laceration is not warranted.


ORDER

An earlier effective date prior to July 30, 2009 for the grant of service connection for a scar with disfigurement, status post nasal laceration is denied.

An earlier effective date prior to July 30, 2009 for the grant of service connection for a painful scar, status post nasal laceration is denied.


REMAND

Service Connection for Headaches

At a July 2010 VA examination, the Veteran reported severe headaches since service separation.  The VA examiner noted that (1) the Veteran was seen for headaches and occasional chills diagnosed as gastroenteritis during service in November 1971, (2) an August 1972 service separation physical examination report notes that the Veteran's neurologic system was clinically normal, and (3) the Veteran denied frequent or severe headaches on an August 1972 report of medical history (for the purpose of service separation).  The VA examiner opined that the Veteran's current migraine headaches are less likely as not related to service because he only had one complaint of headaches during service.

A May 2011 VA examination report notes that the Veteran reported intermittent headaches since hitting his left forehead and suffering a nasal laceration during service.  In a June 2011 addendum medical opinion, the VA examiner opined that the Veteran's chronic headaches of unknown etiology are less likely than not related to the in-service nasal laceration in 1972 because there are no complaints or treatments for headaches during service.

A May 2011 VA neurology treatment record notes that the Veteran reported headaches for 30 to 40 years after being hit in the left frontal region.  A July 2011 VA neurology treatment record notes that the Veteran reported headaches for the previous 40 years after sustaining a traumatic event (corresponding to the time period of the in-service nasal laceration).  The VA doctor noted impressions of tension headaches and post concussive syndrome. 

Conversely, private treatment records associated with the claims file note that the Veteran had a post-service head injury in December 2000 following which he had a "splitting headache."  See e.g., February 2002 written statement from Dr. F.L.  A July 2001 private neuropsychological evaluation report by Dr. L.W. notes that the Veteran denied a history of head injury prior to the December 2000 fall and that the Veteran was experiencing chronic pain and associated occipital head pain as the result of a the post-service fall.  Dr. L.W. diagnosed the Veteran, in pertinent part, with posttraumatic headache syndrome.

In a November 2010 notice of disagreement, the Veteran asserted that the reason he was not treated for multiple headaches during service is because the in-service head trauma and nasal laceration came three months prior to service separation, implying that the majority of the headaches came near the end of, or after, service separation.  The July 2010 and May 2011 VA examiners did not address the July 2011 VA neurology treatment record noting post concussive syndrome stemming from the Veteran's in-service injury/nasal laceration and lay statements reporting chronic headaches since service separation.  Based on the above, the Board finds that an additional VA opinion is necessary as there remains some question as to etiology of the headaches.  38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006). 

Accordingly, the issue of service connection for headaches is REMANDED for the following action:

1.  Arrange for the claims file to be reviewed by the VA examiner who prepared the May 2011 VA examination report (or a suitable substitute if that VA examiner is unavailable) for the purpose of preparing an addendum opinion to the examination report.  If it is determined that another examination is needed to provide the required opinion, the Veteran should be afforded the appropriate VA examination to assist in determining the etiology of the current headaches.  The VA examiner should review the claims folder and then offer the following opinions with supporting rationale:

Is it at least as likely as not (50 percent or greater probability) that the headaches were incurred in or caused by active service?  In answering this question, the VA examiner should note and discuss (1) the Veteran's lay statements that he experienced chronic headaches since the in-service head injury/nasal laceration, (2) the July 2011 VA treatment record noting post concussive syndrome stemming from the in-service left frontal trauma, and (3) the private treatment records noting the (post-service) December 2000 head injury and subsequent headaches.
 
2.  Then, readjudicate the issue on appeal.  If any aspect of the appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


